Citation Nr: 0531217	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased initial disability rating in 
excess of 10 percent for mild degenerative joint disease, 
left knee.

3.  Entitlement to an increased initial disability rating in 
excess of 10 percent for severe L4-L5 disc space narrowing 
with marked end plate sclerosis and spondylosis with mild 
facet arthropathy at L4-L5 and L5-S1.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 RO decision that denied service 
connection for low back and bilateral knee disorders.  In 
January 2002, the veteran filed a timely notice of 
disagreement.  In April 2002, the RO issued a statement of 
the case, and the veteran perfected his appeal the following 
month.

In October 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

In February 2004, the Board remanded this case for additional 
evidentiary development, and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.

In July 2004, the RO issued a rating decision which granted 
service connection at a 10 percent initial disability rating 
for mild degenerative joint disease, left knee, effective 
from March 2001.  The RO's decision also granted service 
connection for severe L4-L5 disc space narrowing with marked 
end plate sclerosis and spondylosis with mild facet 
arthropathy at L4-L5 and L5-S1, and assigned thereto a 10 
percent initial disability rating, effective from March 2001.  
Notice of this decision was sent to the veteran in late 
August 2004.  On August 1, 2005, the veteran filed a notice 
of disagreement seeking higher initial disability ratings for 
his service-connected left knee and low back disorders.

The issues of entitlement to increased disability rating for 
left knee and low back disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's current right knee disorder, diagnosed as 
minimal degenerative arthrosis, began many years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

A right knee disorder was not incurred or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran is claiming service connection for a right knee 
disorder.  Through his statements and testimony herein, he 
alleges that he injured his right knee performing parachute 
jumps while serving on active duty.  Specifically, he 
testified that he completed twenty-one parachute jumps, many 
with hard landings, during his active military service.  He 
reported ongoing right knee pain ever since his discharge 
from the service.  He also reported that he did not seek any 
medical treatment for this condition until 2000.

Historically, the veteran served in the Army from December 
1965 to December 1967.  His report of separation, Form DD 
214, revealed that he was awarded a Parachute Badge, and 
completed basic airborne training.  His service medical 
records revealed no complaints of, or treatment for, a right 
knee disorder.  His discharge examination, performed in 
December 1967, noted that his lower extremities were normal.  
A medical history report, completed at that time, shows the 
veteran denied any history of a trick or locking knee.  

Post service treatment reports, beginning in 2000, revealed 
the veteran's complaints of a long history of bilateral knee 
pain.  X-ray examination of the knees, performed in June 
2001, revealed mild degenerative joint disease, both knees.  
A VA examination report, dated in May 2004, noted that the 
veteran had recently undergone a right below-the-knee 
amputation due to non-healing diabetic decubitus ulcers.

In January 2005, a VA examination for joints was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder.  The report noted the veteran's post service 
employment doing concrete work for twenty-plus years.  
Physical examination of the right knee revealed a range of 
motion consisting of extension to 0 degrees, and flexion to 
110 degrees, without complaints of pain.  The report noted 
that there was positive medial joint line tenderness, and 
minimal patellofemoral crepitants.  Ligaments were stable in 
all plains.  The report concluded with a diagnosis of minimal 
degenerative arthrosis of bilateral knees at the 
patellofemoral joints.  The VA examiner opined that there was 
no evidence that the veteran's right knee disorder was 
related to his military service.   He stated that "simply 
because he did 21 airborne jumps" during his military 
service is not any reason to have degenerative arthrosis at 
this time.  He noted that there is no evidence of a previous 
traumatic injury to his right knee.

Given the aforementioned, the claim of service connection is 
denied.  The veteran's inservice treatment records are 
completely silent as to any treatment or complaints of a 
right knee disorder.  The first evidence of the veteran's 
right knee disorder was not shown until 2000, over 22 years 
after the veteran's discharge from the service.  Moreover, 
there is no competent evidence linking his current right knee 
disorder to his active duty service.  

The veteran attributes his current right knee disorder to his 
active duty service.  However, as a layman, the veteran does 
not have competence to provide a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's current right knee disability, diagnosed as minimal 
degenerative arthrosis, began many years after service and 
was not caused by any incident of service.  The condition was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for right knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and a duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's May 2001 and April 2004 letters, November 2001 
rating decision, the April 2002 statements of the case (SOC), 
the May 2004 and June 2005 supplemental SOCs, and the Board 
February 2004 remand, advised the veteran what information 
and evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Moreover, through these notices and RO actions, 
the veteran was effectively asked to submit any of the 
necessary evidence to substantiate his claims, that was in 
his possession.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In addition, the RO scheduled a 
VA examination for the specific purposes of obtaining an 
etiology opinion regarding the veteran's current right knee 
disorder.  Thus, the Board considers the VA's duty to assist 
is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claims herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

In July 2004, the RO issued a rating decision which granted 
service connection at a 10 percent initial disability rating 
for mild degenerative joint disease, left knee, effective 
from March 2001.  The RO's decision also granted service 
connection for severe L4-L5 disc space narrowing with marked 
end plate sclerosis and spondylosis with mild facet 
arthropathy at L4-L5 and L5-S1, and assigned thereto a 10 
percent initial disability rating, effective from March 2001.  
Notice of this decision was sent to the veteran in late 
August 2004.  On August 1, 2005, the veteran filed a timely 
notice of disagreement seeking higher initial disability 
ratings for his service-connected left knee and low back 
disorders. See 38 C.F.R. § 20.201 (2004); see also Gallegos 
v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of 
a writing which expresses disagreement with an RO decision).  
In Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and 
his representative concerning the claims 
of entitlement to an increased initial 
disability rating in excess of 10 percent 
for mild degenerative joint disease, left 
knee; and entitlement to an increased 
initial disability rating in excess of 10 
percent for severe L4-L5 disc space 
narrowing with marked end plate sclerosis 
and spondylosis with mild facet 
arthropathy at L4-L5 and L5-S1.  The 
veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
these issues.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


